


116 HRES 358 EH: Calling on the Government of Cameroon and armed groups to respect the human rights of all Cameroonian citizens, to end all violence, and to pursue a broad-based dialogue without preconditions to resolve the conflict in the Northwest and Southwest regions.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 358
In the House of Representatives, U. S.,

July 23, 2019

RESOLUTION
Calling on the Government of Cameroon and armed groups to respect the human rights of all Cameroonian citizens, to end all violence, and to pursue a broad-based dialogue without preconditions to resolve the conflict in the Northwest and Southwest regions.
 
 
Whereas many Anglophone Cameroonians have long felt marginalized by official actions and policies of the Government of Cameroon, including the abolishment of a federal form of government, which was the constitutional basis under which English-speaking Southern Cameroons entered into the union, and replacing it with a unitary state dominated by the Francophone majority;  Whereas, beginning in late 2016, protests organized by lawyers, teachers, and students were violently repressed by the Government of Cameroon, leading to numerous deaths and imprisonments, including of journalists, teachers, lawyers, and an Anglophone judge on the country’s Supreme Court; 
Whereas the conflict escalated in late September and early October 2017, when Cameroonian security forces brutally cracked down on peaceful Anglophone civilian demonstrators, resulting in dozens of deaths and leaving over 100 injured;  Whereas, in 2017, separatists launched a campaign to pressure school officials in the Northwest and Southwest Anglophone regions to go on strike as part of a boycott against the Government of Cameroon, and reportedly began burning school buildings, threatening education officials with violence if they did not comply with a boycott, and kidnapping for ransom children and teachers who defied the boycott; 
Whereas numerous human rights monitors have documented armed separatists killing traditional leaders and targeting civilians, including women, children, and the elderly, who are perceived to be supporting or working with the Government of Cameroon, and reports indicate that armed separatists have killed scores of security force personnel;  Whereas the security forces of the Government of Cameroon have attacked medical facilities and health workers in the Northwest and Southwest regions; 
Whereas numerous credible reports from human rights monitors, including the United Nations High Commissioner for Human Rights, have documented the excessive use of force by government security forces against Cameroonian civilians living in the Anglophone regions, including the burning of villages, the use of live ammunition against protestors, arbitrary arrest and detention, torture, sexual abuse, and killing of civilians, including women, children, and the elderly;  Whereas the Department of State has expressed serious concern over the manner in which the government has used force to unlawfully restrict the rights to free expression and peaceful protest that are protected under the Cameroonian Constitution and international law; 
Whereas the government has charged journalists, social activists, and members of political opposition parties with terrorism-related crimes and prosecuted them in military tribunals;  Whereas the Government of Cameroon arrested opposition leader Maurice Kamto and roughly 150 members of the Cameroon Renaissance Movement party following peaceful protests on January 26, 2019, charging them with crimes that could result in the death penalty and handling their cases at the Military Tribunal even though they are civilians; 
Whereas the Government of Cameroon continued to place bans on Cameroon Renaissance Movement’s attempts to hold peaceful protests, and civil society reported that security forces interfered with MRC registration processes in Yaoundé, Douala, and Bafoussam in February 2019;  Whereas the Government of Cameroon has repeatedly restricted freedoms of expression by shutting down the internet, harassing and detaining journalists, refusing licenses to independent media, and intensifying political attacks against the independent press; 
Whereas the United Nations Office for the Coordination of Humanitarian Affairs stated in April 2019 that more than 530,000 people were internally displaced in areas affected by the Anglophone conflict;  Whereas the Office of the United Nations High Commissioner for Refugees reports that more than 32,000 Cameroonian refugees have registered in Nigeria; 
Whereas the Department of State has expressly called on the Government of Cameroon to respect the rights, including the right to due process, of 47 Cameroonians forcibly returned in January 2018 from Nigerian custody to Cameroonian authorities, many of whom had reportedly submitted asylum claims in Nigeria; and  Whereas 10 of the 47 Cameroonians forcibly returned from Nigeria now face charges before a military court punishable by the death penalty, while the other 37 reportedly remain in detention without charge: Now, therefore, be it 
 
That the House of Representatives— (1)strongly condemns the abuses committed in Cameroon’s Anglophone regions by the Government of Cameroon security forces and armed groups, including extrajudicial killings and detentions, the use of force against nonviolent civilians and protestors, and violations of the freedoms of press, expression, and assembly; 
(2)affirms that the United States continues to hold the Government of Cameroon responsible for upholding the rights of all citizens, regardless of political views or beliefs or the regions in which they reside, in accordance with Cameroon's international obligations and Cameroon’s own Constitution;  (3)urges all parties, including political opposition groups, to exercise restraint and to ensure that protests remain peaceful; 
(4)urges the Government of Cameroon to— (A)initiate broad-based dialogue without preconditions and make a credible, full faith effort to work with religious and community leaders in the Anglophone region to address grievances and seek nonviolent solutions to resolve conflict and constitutional reforms that would protect minority concerns, such as reconstituting a Federal system; 
(B)follow through on the initiatives developed to address grievances, including the Commission of Bilingualism and Multiculturalism, the Ministry of Decentralization, and the National Commission for Disarmament, Demobilization, Reintegration, that currently offer no visible evidence of having played a constructive role in resolving the crisis;  (C)respect the fundamental rights of all Cameroonian citizens, including political activists and journalists; 
(D)ensure that any security operations are conducted in accordance with international human rights standards, including efforts to ensure security forces only use force under appropriate circumstances;  (E)transparently investigate all allegations of human rights violations committed in the Anglophone regions and take the necessary measures to prevent arbitrary detention, torture, enforced disappearances, deaths in custody, and inhumane prison conditions; 
(F)promptly charge or release all those detained in the context of the Anglophone crisis, including the Cameroonians forcibly returned from Nigeria, and ensure that any future detainees are treated with due process, in line with Cameroon’s penal code;  (G)allow unfettered access to humanitarian and health care workers in accordance with humanitarian principles of humanity, neutrality, impartiality, and independence; 
(H)release the leaders and members of the Cameroon Renaissance Movement party who were arrested following their peaceful protests, and ensure that this party, like others, can participate unfettered in upcoming municipal, parliamentary, and regional elections;  (I)release human rights defenders, civil society activists, political prisoners, journalists, trade unionists, teachers, and any other citizens who have been arbitrarily arrested and detained without trial or charge; 
(J)ensure that detainees are treated fairly and humanely, with proper judicial proceedings, including a registry of those detained by the Cameroonian security forces, and with full access to legal resources; and  (K)ensure that Cameroon’s antiterrorism legislation is used only to prosecute offenses that would be considered acts of terrorism under international legal standards, and cease to use this legislation to sanction activities that are protected by national and international guarantees of freedom of expression, peaceful assembly, and association with others; and 
(5)urges the separatist groups to— (A)engage with Cameroonian government officials, as well as civil society and religious leaders, in a broad-based dialogue without preconditions to peacefully express grievances and credibly engage in nonviolent efforts to resolve the conflict; 
(B)immediately stop committing human rights abuses, including killings of civilians, use of child soldiers, torture, kidnapping, and extortion;  (C)end the school boycott immediately and cease attacks on schools, teachers, and education officials, and allow for the safe return of all students to class; 
(D)end incitement to violence and hate speech on the part of the diaspora; and  (E)immediately release all civilians illegally detained or kidnapped in the Anglophone Northwest and Southwest regions. 

Karen L. Haas,Clerk.
